Case 2:20-cr-00579-SVW Document 464-1 Filed 06/09/21 Page 1 of 2 Page ID #:5340




                     EXHIBIT 1
Case 2:20-cr-00579-SVW Document 464-1 Filed 06/09/21 Page 2 of 2 Page ID #:5341


Last Name     First Name                 Entity                                              Title
   Abril          Shelly                     Gusto             Lead, Compliance Payroll Team
   Amer       Faway (Frank)     TBK Tax & Financial Services   Tax Preparer
  Banda            Lidia                  Wells Fargo          Business Support Consultant
   Bopp          Bradley            VPN Performive LLC         Senior Network Architect
 Bowdler         Caitlin             SA Caitlin Bowdler        Special Agent
  Casey         Kathleen      Broward County Sheriffs Office   Detention Communications Supervisor
Christensen       Kyle                     WebBank             VP Strategic Operations Department
   Clark         Geffrey                     IRS-CI            Special Agent
 Clemons         Denise                JPMorgan Chase          Transactions Specialist IV
  Cortez            Isai               Bismark Tax, Inc.       Tax Preparer
 McGibbon        Robert                       FDIC             RMS Filed Supervisor
  Durke           Bruce               (Palm Desert Tax)        Attorney / CPA
                                 Law Office of Bruce Durke
     Fard      Alexander       Fard Tax and Accounting, Inc.   Tax Preparer
   Farrer       Anthony           Gentlemen Time Pieces        Owner
  Felando      Nicolas M.                  DHS-CBP             Special Agent
 Fitzgerald     Breanna                     CA DMV             Senior Motor Vehicles Technician
  Gamero         Rosa                Olaf Lansgaard Esq.       Legal Assistant
Goldfeder          Phil                Cross River Bank        SVP Public Affairs
    Goral        David              DMG Tax Consulting         Tax Preparer
 Grandner      Anna Liza                  Cross River          VP Platform Delivery
  Guerro          Elias                    FBI Aetna           Special Agent
  Guralnik       Elaine           Private Money Solutions      VP of Operations
Hakopyan          Artur       Manpower Group (Translation)     Translator
   Halum         Amira            Halum Real Estate Group      Broker Associate
     Hart       Michael               Hart Construction        Owner
Hernandez       Victoria                       IRS             Court Witness Coordinator
 Hoffman       Randall E.              JPMorgan Chase          Executive Director for Risk Policy Management
Hoingberg         Jesse                   Cross River          SVP IT Chief of Staff
Hutchinson        Julie          Al Fresco Patio Collection    Owner
    Jaung       Andrew                      FBI Cart           Forensic Examiner
 Kendrick       Michael               Landmark Escrow          Escrow Office
     Kim        Spencer                 FBI SA Canoga          Special Agent
    Kong      Yu "Sandy"               JPMorgan Chase          VP for Strategic Analytics
    Kwok         Angel                  Perfect Escrow         Sr. Escrow Officer
    Levoy         Lola              Beverly Hills Escrow       President / CFO of BHE
   Littwin      Kathleen                      SBA              Attorney-Advisor / Percipient Witness
Louissaint    Theodora Y                      CBP              Officer
Marroquin     Dulce Maria              Bank of America         Court Appearance Operations Analyst
  Massino       Timothy                     SBA-OIG            Special Agent
Masterman        Justin                   Celtic Bank          Senior Compliance Manager, BSA Officer
McDonald        Madison                FBI Weddington          Special Agent
  Mensick         Tyler         Radius Bank (Lending Club)     VP Regional Sales & Relationship Executive, Escrow Director

 Mercado            Cel               Tax Shop LLC             Tax Preparer
 Mitschke       Debbie                 Capital One             Operations Specialist
   Modi           Pinal               CA EDD Legal             Records Examiner
  Okafor         Jasime               6150 Canoga              Assistant Community Manager
   Parra          Greg                  FBI Cart               Forensic Examiner
   Pivnik        Jenica              Encore Escrow             Branch Manager, Escrow Officer
Remington         Susan                 US Bank                Marketing Operations Leader
 Robinson       Marylee                   Stout                Summary Witness re Tracing
 Rodriguez     Samantha           Coinbase Global Inc.         Senior Global Intelligence Investigator
  Rosado         Adrian                    CBP                 Officer
  Runyan           Jack         Runyan Tax Service, Inc.       Tax Preparer
  Sabala        Donald            Sabala Construction          Owner
Santisteban        Luis              FBI SA Victory            Special Agent
   Sauza        Samuel                Sauza Dental             Owner
  Schirtz       Connie                 CV Escrow               Senior Escrow Auditor; Compliance Dept.
 Smbatian         Mary             Multi Zone Realty           Loan Broker / Owner
  Steiner         Diana               Seattle Bank             EVP Credit and Loan Operations
    Stier       Thomas        Newtek Small Business Finance    SVP Business Development at Newtek Business Services Corp

  Zellhart        Lynne                FBI Topeka              Special Agent
 Zindroski        Mark          Top Quality Contracting        Owner
                                        Comerica               Custodian of Records
                               United Wholesale Mortgage       Custodian of Records
